DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claims 1-20 and 22-32 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 and 22-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kurosawa et al. (US Pub No. 2004/0080293 A1 and Kurosawa hereinafter).
As to Claim 1, Kurosawa in his teachings as shown in Fig.1-Fig.24 discloses a system comprising: 

a motor driver circuit (110) coupled to a second end of each coil to provide power to each coil (See [0053]); 
a motor controller circuit (120) coupled to the motor driver circuit (110) to control the power that is provided to the motor (See [0053]); 
a comparator (Fig.8 shows a comparator 142 of polarity detector 140 coupled to the decoder 150 which is directly coupled to the motor controller 120 and the motor driver 110 of Fig.1)  directly coupled to the motor driver circuit and configured to:
receive the power provided to each coil (Fig.1 shows the output of BEMF detector (130) coupled to the phases of U,V,W of motor MT connected to the comparator (142) of the polarity detector (140));
compare (142 of polarity detector 140) a voltage at the motor neutral point (CT) to a voltage at the second end of each coil to detect a back-EMF polarity (Output of 130 coupled to the polarity detector 140); and 
produce (output of 142 coupled to polarity register 143 via selector 147) a polarity signal representing the back-EMF polarity (See [0055]); and 
a back-EMF filter circuit (130) configured to:
receive (output of 142 coupled to polarity register 143 via selector 147) the polarity signal directly from the comparator (See [0063]); and
 invert the polarity signal in response to the polarity signal not matching an expected value (See [0073]-[0074]).
Claim 12, Kurosawa in his teachings as shown in Fig.1-Fig.24 discloses a circuit for driving a motor (MT) comprising:
a comparator (142 of polarity detector 140) coupled to detect a value of a voltage across a motor coil (141) and produce a polarity signal (output of 142 coupled to polarity register 143 via selector 147) representing a polarity of a back-EMF signal (130) from a motor (MT) (See [0055] and [0063]); 
a back-EMF filter circuit (130) coupled to receive the polarity signal and produce a filtered polarity signal (Output of 130 coupled to the polarity detector 140 and decoder 150) by inverting the polarity signal if the polarity signal does not match an expected value (See [0073]-[0074]); and 
a motor controller circuit (120) coupled to receive the filtered polarity signal and provide power to the motor coil in response to the filtered polarity signal (See [0053]).
As to Claim 22, Kurosawa in his teachings as shown in Fig.1-Fig.24 discloses a system comprising:
a motor (MT) having a plurality of phases (U, V, W), each phase comprising a coil having a first end coupled to a motor neutral (CT) point (See [0052] - [0054]); 
a motor driver circuit (110) coupled to a second end of each coil to provide power to each coil (See [0053]); 
a motor controller circuit (120) coupled to the motor driver circuit (110) to control the power that is provided to the motor (See [0053]); 
a comparator (142 of polarity detector 140) configured to: 

produce (output of 142 coupled to polarity register 143 via selector 147) a polarity signal representing the back-EMF polarity (See [0055]); and 
a back-EMF filter circuit (130) directly connected to the comparator (142 of polarity detector 140) and configured to: 
receive (output of 142 coupled to polarity register 143 via selector 147) the polarity signal directly from the comparator (See [0063]); and
 invert the polarity signal in response to the polarity signal not matching an expected value (See [0073]-[0074]).
As to Claim 2, 13 and 23, Kurosawa discloses the system of claim 1, 22 and the circuit of 12 wherein the polarity signal is a logic signal (143) and the expected value is either a logic-high or logic-low value (See [0064]).
As to Claim 3 and 24, Kurosawa discloses the system of claim 1 and 22 wherein the plurality of phases comprises exactly three phases (See Fig.1, #U, V, W of Motor -MT).
As to Claim 4, 14 and 25, Kurosawa discloses the system of claim 1, 22 and the circuit of 12 wherein the motor driver circuit comprises a plurality of switches (M1-M6) coupled to selectively provide power to and a return path from each coil (See [0052]).
As to Claim 5, 15 and 26, Kurosawa discloses the system of claim 4, 25 and the circuit of 14 wherein the plurality of switches are field-effect transistors ((M1-M6) - Transistors See [0052]).
Claim 6 and 27, Kurosawa discloses the system of claim 4 and 25 wherein the motor control circuit is coupled to each of the plurality of switches (M1-M6) and configured to open and close each of the plurality of switches to provide the power to and the return path from each coil (See [0052]).
As to Claim 7 and 28, Kurosawa discloses the system of claim 1 and 22 wherein the motor controller circuit is configured to deactivate (153) a respective coil while the comparator is comparing the voltage at the motor neutral point to the voltage at the second end of the respective coil (The signals UON, VON and WON outputted from the second decoder 153- when they are low in level, the corresponding coil terminals for phases are connected to the ground point to pull in currents-See [0068]).
As to Claim 8, 17 and 29, Kurosawa discloses the system of claim 1, 22 and the circuit of 12 wherein the back-EMF filter circuit is further configured to compare the polarity signal to the expected value (See [0063]). 
As to Claim 9, 18 and 30, Kurosawa discloses the system of claim 1, 22 and the circuit of 12 wherein the back-EMF filter circuit comprises a network of logic gates (151,152) arranged to determine if the polarity signal does not match the expected value (See [0073]-[0074]).
As to Claim 10, 19 and 31, Kurosawa discloses the system of claim 1, 22 and the circuit of 12 wherein the back-EMF filter circuit is configured to determine if the polarity signal does not match the expected value after a predetermined blank time period (The rotation determination unit 154 of the decoder 150 compares the present polarity and the previous polarity and determines whether the rotor is being normally rotated (See Step S12, of Fig.10 and [0073]) and after the proper time, it is 
As to Claim 11, 20 and 32, Kurosawa discloses the system of claim 1, 22 and  the circuit of 12 wherein the back-EMF filter circuit is configured to stop inverting the polarity signal if a transition is detected on the polarity signal after a blank time period (The rotation determination unit 154 of the decoder 150 compares the present polarity and the previous polarity and determines whether the rotor is being normally rotated (See Step S12, of Fig.10 and [0073]) and after the proper time, it is determined by reference to the value of the normal rotation counter whether the rotor has been rotated a predetermined number of times or a predetermined electrical degrees or more. If it is found not to be rotated, then the sequencer 160 causes the register 152 to latch the detected polarities of induced voltages of the three phases (Step S15 and S16). Then the energized phase established in Step S11 is energized for a relatively short predetermined time of period, and an energizing counter is incremented and the sequencer returns to Step S1 (See Steps S17 and S18 of Fig.10 and [0075])).
Claim 16, Kurosawa discloses the circuit of claim 12 wherein the motor controller circuit is configured to deactivate (153) the motor coil while the comparator detects the value of the voltage across the motor coil (The signals UON, VON and WON outputted from the second decoder 153- when they are low in level, the corresponding coil terminals for phases are connected to the ground point to pull in currents-See [0068]).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 and 22-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846